
	

113 HRES 69 IH: Supporting the designation of March 2013, as National Colorectal Cancer Awareness Month.
U.S. House of Representatives
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2013
			Mr. Payne (for
			 himself, Ms. McCollum,
			 Mr. Meeks,
			 Mr. Rangel,
			 Mrs. Christensen,
			 Ms. Norton,
			 Mr. Danny K. Davis of Illinois,
			 Mr. Moran,
			 Mr. Dent, Mr. Cummings, Mrs.
			 Beatty, Ms. Lee of
			 California, Mr. Connolly,
			 Ms. Bordallo,
			 Ms. Moore,
			 Mr. George Miller of California,
			 Mr. Holt, Mr. Fitzpatrick, Mr.
			 Andrews, Mr. Coble,
			 Mrs. Napolitano,
			 Mr. Pascrell,
			 Mr. King of New York,
			 Mr. Sires,
			 Mr. Cooper,
			 Mr. Runyan,
			 Mrs. Negrete McLeod,
			 Mr. Pallone,
			 Mr. Levin,
			 Mr. LoBiondo,
			 Mr. Lance,
			 Mr. Lewis,
			 Mr. Carson of Indiana,
			 Mr. McGovern,
			 Mr. Bishop of Georgia,
			 Mr. Farr, Mr. Thompson of Pennsylvania,
			 Mr. Doyle,
			 Mr. Garrett,
			 Mr. Conyers,
			 Mr. Rush, Ms. Fudge, Mr.
			 Frelinghuysen, Mr. Smith of New
			 Jersey, Mr. Takano,
			 Mr. Jeffries,
			 Mr. David Scott of Georgia,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Hastings of Florida,
			 Mr. Butterfield,
			 Ms. Clarke,
			 Mr. Al Green of Texas,
			 Mr. Ellison,
			 Ms. Sewell of Alabama,
			 Ms. Wilson of Florida,
			 Ms. Waters,
			 Ms. Edwards,
			 Mr. Richmond,
			 Mr. Cleaver,
			 Mr. Clyburn,
			 Mr. Thompson of Mississippi,
			 Ms. Brown of Florida,
			 Mr. Veasey, and
			 Mr. Horsford) submitted the following
			 resolution; which was referred to the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the designation of March 2013,
		  as National Colorectal Cancer Awareness Month.
	
	
		Whereas colorectal cancer is the second leading cause of
			 cancer death among men and women in the United States, killing more non-smokers
			 than any other cancer;
		Whereas every year it is estimated that more than 135,000
			 individuals in the United States are diagnosed with colorectal cancer and more
			 than 50,000 individuals die from the disease;
		Whereas colorectal cancer is one of the most highly
			 preventable forms of cancer because screening tests can find polyps that can be
			 removed before becoming cancerous;
		Whereas screening tests can detect colorectal cancer
			 early, when treatment works best;
		Whereas the Centers for Disease Control and Prevention
			 estimates that if every individual aged 50 or older had regular screening
			 tests, as many as 60 percent of deaths from colorectal cancer could be
			 prevented;
		Whereas the 5-year survival rate for patients with
			 localized colorectal cancer is 90 percent, but only 39 percent of all diagnoses
			 occur at this stage;
		Whereas colorectal cancer screenings can effectively
			 reduce colorectal cancer incidence and mortality, yet, 1 in 3 adults between
			 the ages of 50 and 75 are not up to date with recommended colorectal cancer
			 screening;
		Whereas public awareness and education campaigns on
			 colorectal cancer prevention, screening, and symptoms are held during the month
			 of March each year; and
		Whereas educational efforts can help provide information
			 to the public of methods of prevention and screening, as well as about symptoms
			 for early detection: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of National
			 Colorectal Cancer Awareness Month; and
			(2)encourages the
			 President to issue a proclamation calling upon the people of the United States
			 to observe the month with appropriate awareness and educational activities.
			
